Citation Nr: 0032175	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-11 570 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 


REMAND

The veteran seeks service connection for a back disorder he 
maintains existed prior to service and was aggravated during 
service.  A January 1968 entrance examination report notes 
the presence of back strain, and an October 1967 memorandum 
reflects that the veteran was involved in an automobile 
accident in November 1966.  The October 1967 memorandum sets 
forth an impression of recurrent dorsal-lumbar and lumbar 
fibromyositis and indicates that the veteran would experience 
repeated exacerbation and remissions depending upon physical 
activity.  

Other than the reference to back strain in the entrance 
examination report, service medical records are silent with 
respect to findings involving a disorder of the back.  Post-
service medical records, which appear to reflect that the 
veteran again sustained injuries in October 1985 and August 
1986, document extensive treatment for back complaints after 
service.  

During a VA examination in March 1999, a VA examiner 
indicated that the veteran was required to lift equipment 
weighing up to 125 pounds, that following service the veteran 
continued to receive treatment, and that the veteran 
underwent a laminectomy in 1991 and a fusion in 1996.  The 
examiner opined that although the veteran's back pain existed 
prior to service, activities such as heavy lifting, which 
also resulted in herniorrhaphies being performed, did play a 
part in the aggravation of the underlying pathology.  The 
examiner concluded that "[t]herefore, part of [the 
veteran's] back problems which resulted in surgeries are 
service connected."  

Medical evidence documenting the injuries sustained 
subsequent to the veteran's discharge from service apparently 
were not associated with the claims file at the time of the 
examination, and the examiner's report makes no reference to 
the veteran's history of injuries after service.  It is not 
clear, therefore, that the examiner's opinions were 
predicated upon an accurate factual premise.  An examination 
which reflects a review of the medical evidence associated 
with the claims file, therefore, is warranted.  

In addition, the claims file contains a December 1994 award 
of workers' compensation.  That decision makes reference to 
evidence, including medical evidence.  Evidence utilized in 
making that decision should be obtained and associated with 
the claims file.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
should request that the veteran identify 
any records of treatment not previously 
submitted by the veteran.  The RO should 
obtain any records so identified.  The RO 
should obtain all evidence, including 
medical records, associated with the 
December 1994 Workers' Compensation 
award.  

2.  The veteran should be afforded a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any current back disorder.  The examiner 
is to comment on the onset of any back 
ailment now diagnosed.  After reviewing 
the claims file, the examiner should 
provide an opinion whether it is at least 
as likely as not that the preservice 
disorder permanently increased in 
severity, i.e., underwent an increase in 
pathology, during service; whether any 
back disorder currently diagnosed may not 
be dissociated from the back disorder 
present at the time of enlistment in May 
1968 and the back ailment that was 
present during servicen;  The claims file 
must be made available to the examiner 
for review, and the examiner should 
indicate in the report that the claims 
file was reviewed.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



